HAMLIN, Justice
(concurring).
I concur in the granting of the writ herein — not because I believe that the decision of the Court of Appeal, taken as a whole, is vague or erroneous — but because I do not believe that all of the differences between the parties can be resolved without further litigation.
Any decision by this court at this time will be in the nature of an advisory opinion. We have held many times that we do not render advisory opinions.
I do not feel that we can foreclose the trial of a real justiciable controversy.
Declaratory proceedings do not appear to me to be the proper remedy at this time.